 

Exhibit 10.2

 

Thomas Group, Inc.

5221 N. O’Connor Boulevard, Suite 500

Irving, Texas 75039-3714

 

 

 

PRIVATE & CONFIDENTIAL

 

February 19, 2008

 

Mr. Michael E. McGrath

One Hanover Place

16633 Dallas Parkway

Suite 280

Dallas, Texas  75001

 

Re:  Terms and Conditions of Employment

 

Dear Mr. McGrath:

 

This letter (this “Employment Letter”) will evidence the terms and conditions
relating to your employment by Thomas Group, Inc. (the “Company”) and
appointment to the office of Executive Chairman.  This Employment Letter shall
be effective as of February 19, 2008 (the “Effective Date”).

 

1.  Terms of Employment

 

(a)                                  Appointment as Executive Chairman.  You are
being hired by the Company as an officer with the title “Executive Chairman.”

 

(b)                                 Duties; Reporting.  You will have such
duties and responsibilities as are established by the Board of Directors of the
Company, commensurate with your position as Executive Chairman.  Among these
duties will be to (i) assist the Company in recruiting other management members
as needed, (ii) focus on increasing the Company’s revenues and diversifying the
Company’s business and (iii) work closely with the President and CEO of the
Company to develop and implement the Company’s strategy.  In connection with
your employment as provided herein, you are being appointed to serve as a member
of the Board of Directors.  As Executive Chairman, you will report directly to
the Board of Directors of the Company and, at least annually, your performance
will be reviewed by the Board of Directors or the Compensation and Corporate
Governance Committee of the Board of Directors (the “Compensation Committee”).

 

(c)                                  Time Commitment.  You shall devote at least
33% of your business time and energy to your duties as Executive Chairman during
the period beginning on the Effective Date and ending on the first anniversary
of the Effective Date (the “Year One Period”).  During successive annual
periods, you shall devote at least 25% of your business time and energy to your
duties as Executive Chairman.

 

(d)                                 Compensation.  Your base salary for the Year
One Period shall be $330,000 and your base salary for successive annual periods
shall be $250,000.  Your base salary shall be payable in accordance with the
Company’s standard payroll policies and subject to standard withholdings and
deductions.

 

 

--------------------------------------------------------------------------------


 

(e)                                  Employment Status.  Your employment shall
be “at-will.”  Your employment may be terminated by the Company by action of the
Board of Directors at any time and for any or no reason.  Your employment may be
terminated by you with 30 days’ prior written notice to the Board of Directors. 
Upon your termination of employment, you will tender your resignation as a
member of the Board of Directors of the Company.

 

2.  Share Awards; Bonus and other Benefits

 

(a)                                  Share Awards.  No later than 15 business
days following the execution of this Employment Letter, the Compensation
Committee shall convene a meeting to consider appropriate equity-based awards to
be granted to you under the 2005 Omnibus Stock and Incentive Plan of the Company
(the “2005 Plan”).  As a condition to the issuance of shares under such awards,
you agree to make such representations, warranties and undertakings and execute
such agreements, instruments and other documents as the Company may deem
necessary or advisable to assure compliance with any law or regulation.

 

(b)                                 Restrictions on Shares.  In addition to any
transfer restrictions set forth in the awards referenced above or in any other
applicable agreement, you will not be permitted to sell any shares of the
Company’s common stock that you receive, except (i) in compliance with Company
policies applicable to the Company’s directors and executive officers and
(ii) in compliance with applicable securities laws.

 

(c)                                  Annual Bonus.  For each calendar year that
you are employed hereunder, beginning in 2008, you will be eligible to receive
an annual performance bonus upon achievement of such performance objectives as
are established during the first quarter of the applicable year by the
Compensation Committee and communicated to you.  The target amount for your
annual performance bonus for calendar 2008 and for each calendar year thereafter
shall be $200,000 (subject to pro rata reduction in 2008 based on the number of
days in 2008 after the Effective Date divided by 366).  Any bonus payment shall
be made in accordance with the policies established from time to time by the
Compensation Committee and shall be subject to standard withholdings and
deductions.

 

(d)                                 Benefits.  You will be entitled to
participate in all employee benefit, fringe and perquisite plans, practices,
programs, policies and arrangements generally provided to executives of the
Company at a level commensurate with your position.

 

(e)                                  Business Expenses.  The Company will
reimburse you for the travel, entertainment and other business expenses incurred
by you in the performance of your duties in accordance with the Company’s
policies applicable to senior executives as in effect from time to time.  The
Company acknowledges that you intend to travel by commercial airline between
your home in Maine and Dallas, Texas on frequent occasions while employed by the
Company and, with respect to such travel, the Company agrees to reimburse you
for the actual cost of first-class commercial airline fares for such travel, not
to exceed $30,000 in any 12-month period.  Reimbursement for such travel will be
made in accordance with the Company’s regular expense reimbursement processes
following presentment of documentation therefor.

 

(f)                                    Termination.  Upon termination of your
employment, the Company will pay you: (i) any earned but unpaid annual base
salary through the date of termination, (ii) any earned but unpaid annual

 

2

--------------------------------------------------------------------------------


 

bonus for any preceding year, as determined in good faith by the Compensation
Committee, (iii) any unreimbursed business expenses and (iv) any other amounts
due under the terms of any of the Company’s benefit plans.  All such payments
shall be subject to standard withholdings and deductions.

 

3.  Miscellaneous Terms

 

(a)                                  Indemnification and Employee
Representations.  The Company will indemnify you to the fullest extent permitted
by law and the Company’s Certificate of Incorporation as in effect as of the
Effective Date with respect to your activities on behalf of the Company.

 

It is the policy and practice of the Company to reasonably ensure that the
Company and all new employees honor the terms of any reasonable post-employment
restrictions contained in agreements with prior employers of such new
employees.  Furthermore, you will never be asked to share, utilize or disclose
in any way the proprietary or confidential information of a prior employer as
part of your duties on behalf of the Company.  You agree to promptly notify the
Board of Directors if you find yourself in a position of possibly violating your
contractual agreement(s) with prior employers.

 

You will be covered under the Company’s D&O liability insurance on the same
basis as other directors and senior level executives of the Company.

 

(b)                                 Confidential Information.  The Company
agrees to provide you with specialized knowledge and training regarding the
business in which the Company is involved, and to provide you with initial and
ongoing confidential information and trade secrets of the Company (“Confidential
Information”).  For purposes of this Employment Letter, Confidential Information
includes: information regarding the use and application of Total Cycle Time
methodologies and other information and concepts developed by the Company to
improve the business processes of corporations and other organizations; software
or other technology developed by the Company and any research data or other
documentation related to the development of such software/technology; client
lists and prospects lists developed by the Company; information regarding the
Company’s clients which you acquire as a result of employment with the Company,
including client contracts, work performed for clients, client contacts, client
requirements and needs, data used by the Company to formulate client bids,
client financial information, and other information regarding the client’s
business; information related to the Company’s business, including but not
limited to marketing strategies and plans, sales procedures, operating policies
and procedures, pricing and pricing strategies, business plans, sales, profits,
and other business and financial information of the Company; training materials
developed by and utilized by the Company; and any other information which you
acquire as a result of your employment with the Company and which you have a
reasonable basis to believe the Company would not want disclosed to a business
competitor or to the general public.

 

You understand and acknowledge that such Confidential Information gives the
Company a competitive advantage over others who do not have this information,
and that the Company would be harmed if the Confidential Information were
disclosed.  You agree that you will hold all Confidential Information in trust
and will not use the information for any purpose other than the benefit of the
Company, or disclose to any person or entity any Confidential Information except
as necessary during your employment with the Company to perform services on
behalf of the

 

3

--------------------------------------------------------------------------------


 

Company. You will also take reasonable steps to safeguard such Confidential
Information and prevent its disclosure to unauthorized persons.

 

(c)                                  Intellectual Property.  All intellectual
property owned or created by you prior to, during, or after the expiration of
this agreement (except for intellectual property created during the term of this
agreement specifically for the Company or the Company’s clients, including but
not limited to any such inventions, processes, manuals, articles or other
materials utilized by the Company in the conduct of its business or provided by
the Company to its clients in the course of providing services to such clients,
all of which, as between the Company and you, shall be owned by the Company and
are hereby assigned to the Company) shall be your exclusive property and may be
utilized by you in any manner consistent with paragraph 3(b) above.  This
includes literary, television, video, internet, training, software and related
properties and also encompasses all underlying and associated copyright,
trademark, and publicity right interests.  Any other treatment of your
intellectual property rights hereunder must be conferred by a separate written
agreement, including any work made for hire or other property with title that
may vest in the Company.  The foregoing shall not be deemed to convey any rights
in the Company’s intellectual property, including any rights to create
derivative works of the Company’s intellectual property.

 

(d)                                 Amendments; Choice of Law.  This Employment
Letter can be amended only in writing signed by both you and the Company.  The
terms and conditions of this Employment Letter shall be governed by and
construed in accordance with the internal laws of the State of Texas.

 

(e)                                  Notices.  For the purpose of this
Employment Letter, notices and all other communications provided for in this
Employment Letter shall be in writing and shall be deemed to have been duly
given when delivered personally or by overnight service or delivered or mailed
by United States certified or registered mail, return receipt requested, postage
prepaid, addressed to the Company at its executive office or to you at the
address on the records of the Company (provided that all notices to the Company
shall be directed to the attention of the Chairman of the Compensation
Committee) or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

 

(f)                                    Survival; Waiver and Counterparts.  If
any provision of this Employment Letter or any portion thereof is declared
invalid, illegal, or incapable of being enforced by any court of competent
jurisdiction, the remainder of such provisions and all of the remaining
provisions of this Employment Letter shall continue in full force and effect. 
Failure to insist upon strict compliance with any of the terms, covenants, or
conditions of this Employment Letter shall not be deemed a waiver of such term,
covenant, or condition, nor shall any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at anyone or
more times be deemed a waiver or relinquishment of such right or power at any
other time or times.  This Employment Letter may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

(g)                                 Section 409A.  It is intended that this
Employment Letter will comply with Section 409A of the Internal Revenue Code and
this Employment Letter shall be interpreted in a manner consistent with such
intent.  If any provision of this Employment Letter (or of any award of
compensation, including deferred compensation or benefits) would cause you to
incur any additional tax or interest under Section 409A or any regulations or
Treasury guidance promulgated thereunder, the Company shall reform such
provision; provided that the Company agrees to maintain, to the

 

4

--------------------------------------------------------------------------------


 

maximum extent practicable and without additional cost to the Company, the
original intent and economic benefit to you of the applicable provision without
violating the provisions of Section 409A; provided, further, in no event shall
you be required to defer the date on which you are entitled to receive any
payment or benefit hereunder for a period in excess of six months.

 

(h)                                 Entire Agreement.  The items in this
Employment Letter and the other items referred to above represent the Company’s
and your entire agreement with respect to the terms and conditions of your
employment following the Effective Date.  Any contrary representations that may
have been made to you at any time are superseded by this Employment Letter.  By
signing below, you agree to the terms and conditions of employment specified in
this Employment Letter and the accompanying documents.

 

If you agree that the foregoing terms and conditions accurately evidence our
agreement concerning your employment after the Effective Date, please sign and
return this Employment Letter.

 

Very truly yours,

 

/s/ David B. Mathis

 

 

 

David B. Mathis

 

Chairman, Compensation and Corporate Governance Committee

 

Thomas Group, Inc.

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael E. McGrath

 

 

 

Michael E. McGrath

 

5

--------------------------------------------------------------------------------